RYMER, Circuit Judge,
concurring in part and dissenting in part:
While I agree with the majority’s resolution of the statute of limitations question, I dissent from Parts V and VI, which reach the MICRA and qualified immunity issues. Van Hoesen raises the MICRA issue for the first time on appeal, and the district court did not reach the qualified immunity issue. The record is unclear as to whether Ellis is alleging (or can show) that his injuries were related to Van Hoeseris provision of medical services or to her assumption of the function of a law enforcement official, or both. This could make a difference to proper resolution of both questions. Under these circumstances, we should decline to interpret MICRA and to decide qualified immunity until the record is more fully developed and the district court has had an opportunity to make the necessary factual findings.